BEAUCHAMP, Judge.
The appeal is from a conviction for violation of the liquor law, with a fine of $500.
The state has filed a motion to strike the statement of facts because the same was not filed within the ninety day period provided by law'. The notice of appeal was entered on April 5, 1952. The statement of facts was filed on July 7, 1952. On this showing of the record the state’s motion is granted.
We find no bills of exception in the record and the procedure appears to be regular. In the absence of a statement of facts nothing is presented for our consideration.
The judgment of the trial court is affirmed